Fourth Court of Appeals
                                      San Antonio, Texas

                                             JUDGMENT
                                          No. 04-14-00721-CV

                                          Andrés RAMOS Jr.,
                                              Appellant

                                                     v.

                                          Gigi CASTAÑEDA,
                                                Appellee

                          From the County Court, Maverick County, Texas
                                      Trial Court No. 3220
                              Honorable Ron Carr, Judge Presiding 1

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant Andrés Ramos Jr.

        SIGNED March 18, 2015.


                                                      _____________________________
                                                      Patricia O. Alvarez, Justice




1
 The Honorable David R. Saucedo, presiding judge of the Maverick County Court, recused himself. The Honorable
Ron Carr signed the judgment in the underlying cause.